internal_revenue_service number release date index number ------------------------------------ ------------------------- -------------------------- ------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b03 plr-127058-16 date date x -------------------------------------------------- ------------------------- date state ------------------ ------------- trust ----------------------------------------------------------- ------------------------------------ a x ---------------------- -------- y ---------------- year ------- year ------- year ------- date ------------------------- dear --------------- plr-127058-16 this responds to a letter dated date and supplemental information submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations made x was incorporated on date under the laws of state effective date x elected to be taxed as an s_corporation under sec_1362 of the code x’s shares were originally held by trust trust was settled by a on date trust’s beneficiaries inadvertently failed to make an election under sec_1361 to treat trust as a qualified_subchapter_s_trust qsst but they intended to make the election effective date trust has x beneficiaries each beneficiary has a separate and independent interest in trust within the meaning of sec_663 trust’s trust agreement requires that with respect to each separate and independent interest in trust there is only one income_beneficiary and any corpus distributed during the life of such income_beneficiary may be distributed only to such beneficiary further the income_interest of the current income_beneficiary of each separate and independent interest in trust terminates on the earlier of the beneficiary’s death or termination of the trust and upon the termination of trust during the life of the current income_beneficiary trust must distribute all of its assets to that beneficiary from year through year trust was inadvertently treated as a complex_trust because trust did not distribute all of its income to trust’s beneficiaries all income was reported and all tax was paid at the trust level on date trust’s new accounting firm discovered the incorrect treatment of trust during this time it was also discovered that a qsst election had never been filed on behalf of trust x represents that its s_corporation_election termination was inadvertent and was not motivated by tax_avoidance or retroactive tax planning trust has agreed to file amended returns consistent with being a qsst further x and its shareholders represent that they will make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule provided in sec_1362 that may be required by the secretary law and analysis plr-127058-16 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 defines qualified_subchapter_s_trust qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of the trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and d sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 -- a such trust shall be treated as a_trust described in sec_1361 b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made and c for purposes of applying sec_465 and sec_469 to the beneficiary of the trust the disposition of the s_corporation stock by the trust shall be treated as a disposition by such beneficiary sec_1361 provides that a beneficiary of a qualified_subchapter_s_trust or his legal_representative may elect to have sec_1361 apply an election under sec_1362 shall be made separately with respect to each corporation the stock of which is held by the trust sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for plr-127058-16 which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 and the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent and no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether an invalid s_corporation_election was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the invalid election was inadvertent the fact that the invalidity of the election was not reasonably within the control of the corporation or the fact that the circumstances took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such circumstance tends to establish the invalidity of the election was inadvertent conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was ineffective on date due to the beneficiaries’ inadvertent failure to make a qsst election for trust pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date this ruling is contingent upon within days from the date of this letter each beneficiary filing with the appropriate service_center an election to treat trust as qsst effective from date with respect to each beneficiary’s separate share of trust this ruling is also contingent upon the trustee filing within days from the date of this letter amended returns for year and year to conform with trust’s treatment as a qsst from date a copy of this letter should be attached to the qsst election and the amended returns except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other plr-127058-16 provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or trust’s eligibility to be a qsst this ruling is directed only to the taxpayer that requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
